Citation Nr: 1717597	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  14-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to November 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  

The Board notes the Veteran's psychiatric claim was previously characterized as separate claims seeking service connection for depression and anxiety.  However, as the record reflects several psychiatric diagnoses, including depression, anxiety, and PTSD, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The matter of service connection for a low back disability was previously on appeal, and was addressed in the October 2013 statement of the case (SOC).  However, the Veteran's December 2013 substantive appeal limited the issues on appeal to those listed above.  As such, the matter involving a low back disability is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, VA received a statement from the Veteran requesting a hearing and updating his address.  In March 2016, VA sent the Veteran letters notifying him of the date, time, and location of an April 2016 hearing scheduled at his request.  However, that letter was sent to his old address.  Later that month, the Veteran requested that the hearing be postponed and indicated he had once again moved to a second new address.  VA sent April 2016 letters to the Veteran notifying him of a new May 2016 hearing, but once again addressed the letter to his original address.  Unsurprisingly, the Veteran failed to report to the May 2016 hearing.  In March 2017, a third letter was sent, this time to the most recent address submitted by the Veteran.  The Veteran responded in April 2017, and requested a Travel Board hearing at his local VA Regional Office, specifically requesting that it be scheduled for September 2017.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge (VLJ) at the Waco, Texas Regional Office in September 2017, if possible, as per the Veteran's preference.  If that is not possible, contact the Veteran to schedule said hearing for the earliest opportunity, and in accordance with applicable procedures.  The Veteran should then be notified of the date and time of that hearing.  Only after the hearing is conducted, or the Veteran withdraws his hearing request or fails to report for the scheduled hearing without good cause should the record be returned to the Board for appellate consideration.



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




